     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 1 of 17



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA           :

                 v.                :            CRIMINAL No. 15-398-3

WAYDE MCKELVY,                     :

        Defendant                  :


                      MEMORANDUM IN SUPPORT OF
           DEFENDANT’S MOTION FOR JUDGMENT OF ACQUITTAL
                  PURSUANT TO FED.R.CRIM.P. 29(c)

     Defendant Wayde McKelvy, by his attorneys, Walter S. Batty,
Jr. and William J. Murray, Jr., submits this Memorandum in
Support of Defendant’s Motion for Judgment of Acquittal Pursuant
to Fed.R.Crim.P. 29(c).

     I. Legal standards. The legal standards for a motion under
Rule 29(c) (“After Jury Verdict”), are set out in United States
v. Glenn, 2018 WL 4091788 (E.D.Pa. 2018)(Slomsky, J):

     Under Rule 29 …, a defendant may file a motion for judgment
     of acquittal based on insufficient evidence presented at
     trial …. When considering a Rule 29 motion, a court must
     view the evidence and the reasonable inferences drawn in
     the light most favorable to the Government to determine
     whether any rational trier of fact could have found proof
     of guilt beyond a reasonable doubt based on the evidence
     presented. United States v. Wolfe, 245 F.3d 257, 261 (3d
     Cir. 2001). In doing so, a court must make all reasonable
     references in favor of the jury’s verdict. United States v.
     Lore, 430 F.3d 190, 205 (3d. Cir. 2005); United States v.
     Salahuddin, 765 F.3d 329, 348 (3d Cir. 2014). Furthermore,
     a court may conclude that there was sufficient evidence to
     sustain a conviction, even if based on circumstantial
     evidence. United States v. Bortnick, Crim. A. 03-CR-0414,
     2005 WL 1693924, at *4 (E.D. Pa. Jul. 20, 2005).

     Therefore, it follows that a finding of insufficient
     evidence should only be made in situations where the
     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 2 of 17
                                                                         2


     Government clearly failed to prove its case beyond a
     reasonable doubt. United States v. Smith, 294 F.3d 473, 477
     (3d Cir. 2002) (citing United States v. Leon, 739 F.2d 885,
     891 (3d Cir. 1984)). Courts must take caution to avoid
     “usurp[ing] the role of the jury by weighing credibility
     and assigning weight to the evidence, or by substituting
     its judgment for that of the jury.” United States v.
     Brodie, 403 F.3d 123, 133 (3d Cir. 2005) (citing United
     States v. Jannotti, 673 F.2d 578, 581 (3d Cir. 1982)).

Id. at *7.

     II. The government’s “first rationale” under section
3293(2).

     A. Relevant statutes. Although it is accurate that much of
this analysis is copied and pasted from prior memos, our
position has been strengthened by the evidence offered at trial.

McKelvy argues that the traditional five-year statute of
limitations is applicable in this case and that, accordingly,
Counts 1-8 should be dismissed. The government’s position,
throughout this litigation, has been that the applicable statute
of limitations is 18 U.S.C. § 3293(2).

Section 3293(2) provides a ten-year statute of limitations for
the crimes charged in Count 1, the wire fraud conspiracy count,
and Counts 2-8, the wire fraud substantive counts, “if [each]
offense affects a financial institution.” Cf. United States v.
Anthony Allen, 160 F.Supp.3d 698, 705 (S.D.N.Y. 2016).

As used in section 3293(2), the term “financial institution” is
defined in 18 U.S.C. § 20(10) 1 as follows:

     As used in this title, the term “financial institution”
     means --

     (1) an insured depository institution (as defined in
     section 3(c)(2) of the Federal Deposit Insurance Act);

     … or


1
   Section 20(10) was added, by an amendment to section 20, on
May 20, 2009.
     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 3 of 17
                                                                         3


     (10) a mortgage lending business (as defined in section 27
     of this title) ….

As stated in United States v. Cardillo, 2015 WL 3409324 (D.N.J.
2015), “In 2009, Congress amended the definition of ‘financial
institution,’” as set out above in section 20(10), to include “a
mortgage lending business (as defined in section 27).” Section
27, in turn, states, “In this title, the term ‘mortgage lending
business’ means an organization which finances or refinances any
debt secured by an interest in real estate, including private
mortgage companies …, and whose activities affect interstate or
foreign commerce.”

The government has offered a first and second rationale as to
why section 3293(2) is applicable here.

     B. The government’s first rationale – factual anaylsis.
The first rationale is that Mantria Financial, which was
initially set up to issue mortgages on land sold by Mantria in
Tennessee, see Count 1, ¶ 5, later went bankrupt as a result of
the fraud scheme. Doc. No. 113 at 9. The indictment alleges
that “Mantria Financial was a financial institution and mortgage
lending business which engaged in interstate commerce.” Id.
McKelvy responds that the government has not established, beyond
a reasonable doubt, 2 that Mantria Financial qualified as such. 3


2
  The Third Circuit approved the district court’s instruction in
United States v. Pelullo, 964 F.2d 193, 215-16 (3d Cir. 2012),
that, “Before the defendant can be found guilty of the wire
fraud violation [in Counts 1-53] you must find that the
Government has established beyond a reasonable doubt that the
defendant engaged in a fraudulent scheme that effected [sic] [a
federally-insured] savings and [l]oan.” It was understood that
American Savings and Loan was a federally-insured institution;
the defendant argued that its wholly-owned subsidiary, FCA
Mortgage, was not. Although the defendant engaged in fraudulent
representations to FCA, he was convicted for his involvement in
defrauding FCA’s parent, American, which was federally insured.
3
  McKelvy argues below that, even if Mantria Financial were a
financial institution within the meaning of section 3293(2), the
government has not shown that Mantria Financial was “affected” –
as that term is used in the case law – by the alleged fraud.
     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 4 of 17
                                                                         4


It cannot be over-emphasized that, as to any arguments by
McKelvy challenging the applicability of the extended statute,
it is the government’s burden – beyond a reasonable doubt – to
refute the defense arguments, rather than the defendant’s burden
to establish anything. McKelvy argues that the government’s
failures on this requirement are multiple ones.

The only evidence which the government has submitted in support
of the allegation in the indictment that Mantria Financial was a
“financial institution” is the testimony of Carl Scott, the
Director of Licensing for the Tennessee Department of Financial
Institutions (“TDFI”). Scott testified that the paper records
of the two applications by Mantria Financial to be licensed by
the TDFI had been destroyed in accordance with the agency’s
document management policies.

Scott testified that, according to a “screenshot” of prior
transactions, CS-2, Mantria Financial’s first application for a
license as a financial institution was submitted on 11/13/07 and
that this application was granted, with the issuance of such a
license on 2/5/08 and that this license expired on 6/30/08.
Scott further testified that the initial license was renewed,
for the period 7/1/08 through 6/30/09. There were no details in
the screenshot as to the contents of these two applications. 4
Scott also testified about what appears to have been the third
application 5 - for which there was a digital copy, AK-16, which
was notarized on May 19, 2019. McKelvy argues that the two
financial statements attached to AK-16, even though purportedly
supporting the third application are relevant to the second
application, which governs the period 7/1/08 through 6/30/09
because they are dated as of two dates within that period. In
the following sections, McKelvy will discuss the testimony of
several different trial witnesses.

     C. Mantria Financial’s failure to satisfy the $25,000 net
worth requirement is disqualifying. At trial, Marcum forensic

4
  McKelvy has received a partial transcript of Scott’s testimony
which, as the Court knows, was incomplete, due to an ESR
malfunction.
5
   This third application, submitted on 5/19/09, is sometimes
referred to on cross as the second application.
     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 5 of 17
                                                                         5


accountant Kyle Midkiff testified as a defense witness. Midkiff
stated that the TDFI had a minimum net worth requirement for
mortgage lending companies, such as Mantria Financial, of
$25,000. Midkiff stated that, according to the Notes to its
Financial Statement dated December 31, 2007, Mantria Financial,
LLC was formed in October 31, 2007. Based on her examination of
its books and records, Mantria Financial was not in compliance
with this requirement at least as of August 31, 2008, through
December 31, 2008. During her testimony, Midkiff stated:

-- According to the balance sheet that was part of the Financial
Statement dated December 31, 2007, Mantria Financial met, as of
December 31, 2007, the net worth requirement of $25,000, set by
the TDFI.

-- An income statement for Mantria Financial for eight months
ended August 31, 2008 prepared by Granoff reflects a loss on
operations of $1,861,016. Government Exhibit SG-10. The same
financial statement also reflects a $1,860,000 capital
contribution, which appeared to offset the loss.

-- A balance sheet and income statement for Mantria Financial
for the year ended December 31, 2008 was prepared by witness
Steven Granoff in May 2009 in connection with Mantria
Financial’s TDFI license renewal. Defense Exhibit SG1 at 4-5.

-- Because all of the funds received by Mantria Financial from
investors was in the form of debt ($23,409,953), Mantria
Financial’s debt exceeded their equity by 71 times at December
31, 2008 ($23,571,953 of total liabilities including accounts
payable and investor liabilities, compared to equity of
$330,411). The income statement for Mantria Financial for the
year ended December 31, 2008 reflects a loss of $4,194,589 for
year ended December 31, 2008. Defense Exhibit SG1 at 5.

-- In order to achieve equity of $330,411, this financial
statement reflects a $4,500,000 capital contribution, which is
based on a “stock subscription receivable – Mantria Corp.” that
offsets the loss. Defense Exhibit SG1 at 4-5. This capital
contribution is similar to the capital contribution appearing on
Mantria Financial’s financial statement for the eight months
ended August 31, 2008.
     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 6 of 17
                                                                         6


-- Normally, there would be a stock subscription agreement and
perhaps some explanations or journal entries in the general
ledger of a company to support such an entry, but there were no
such documents here.

-- A May 18, 2009 e-mail, Defense Exhibit SG2, from Dan Rink
which forwards the financial statements prepared by Granoff to
Troy Wragg, states the following:

     Here is a draft of the MF financials for 2008. In order to
     have an ending equity in excess of $25,000, we have added a
     Subscriptions Receivable account for $4.5M. This yields
     about $300K in equity. Please consider this carefully as
     we need to do something like this. Without this equity
     deficit would be something like $4M ….

-- Midkiff identified and explained Chart 1, which was marked as
Defense Exhibit D-264, attached, shows assets, liabilities and
equity with the subscription receivable; the equity is positive.

-- Midkiff identified and explained Chart 2, which was marked as
Defense Exhibit D-265, attached, shows assets, liabilities and
equity without the subscription receivable; the equity is
negative.

-- Midkiff identified and explained Chart 3, which was marked as
Defense Exhibit D-266, attached, shows equity with and without
subscription receivable.

-- It was Midkiff’s understanding that the $25,000 net worth
requirement was an ongoing requirement. Midkiff’s opinion,
within a reasonable degree of professional certainty, was that
Mantria Financial did not meet the net worth requirements set by
the TDFI as of 8/31/08 and 12/31/08 (which were the statements
used for its renewal application). The government asked no
questions on cross.

With reference to the AK-16, which apparently was Mantria
Financial’s third application, Scott stated as follows, in
response to defense questions on cross:

     Q Okay. If on an application, initial application or a
     renewal application false information is provided about the
     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 7 of 17
                                                                         7


     ownership of the entity seeking licensing or registration,
     would that impact the -- granting the license?

     A Yes, sir.

     Q And in what respect?

     A We would deny it.

     Q And if you learned after the fact that false information
     had been submitted in an application, you would deny that.

     A Yes, sir.

     Q That, in your view, your agency's view, the ownership
     interest is important material information.

     A Yes, sir.

     Q You want to know who you're doing business with --

     A Right.

Although these answers by Scott dealt with “the ownership of the
entity seeking licensing,” there is a clear inference that
Mantria Financial’s false information about its net worth
figures is equally material and equally disqualifying, because
it deals with the TDFI’s minimum requirement for the financial
stability of the firm. 6 Once again, it is the government’s
burden, beyond a reasonable doubt, to disprove the testimony of
Midkiff and Scott.

McKelvy argues that Midkiff’s testimony meant that Mantria
Financial was out of compliance with the net worth requirement
for the period August 31, 2008 until the end of that
certification period, June 30, 2009, and, accordingly, that
Mantria Financial was not a “financial institution,” within the
meaning of Tennessee law. Accordingly, for that time period,
Mantria Financial was not entitled to the protection of the
extended statute of limitations, section 3293(2).


6
   McKelvy will respond below to the government’s argument at
trial that, under section 3293(2), Scott’s testimony - that
Mantria Financial would have been disqualified if caught earlier
- is not relevant to the applicability of this section.
     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 8 of 17
                                                                         8


D. Knorr’s false assertion of a 51% interest in Mantria
Financial is disqualifying. On what appears to have been the
third application 7 - for which there was a digital copy, AK-16 -
Scott said that there is a line on this form which directs the
applicant to "identify all parties owning over 5 percent
interest in the application." He further testified that that
space shows (in hand-printing), “Amanda Knorr 51 percent, Troy
Wragg 49 percent."

With reference to the AK-16, which is apparently Mantria
Financial’s third application, Scott stated as follows, in
response to defense questions on cross:

     Q Okay. If on an application, initial application or a
     renewal application false information is provided about the
     ownership of the entity seeking licensing or registration,
     would that impact the -- granting the license?

     A Yes, sir.

     Q And in what respect?

     A We would deny it.

McKelvy submits that the evidence is clear that Mantria
Financial was 100% owned by Mantria Corp and that the entry
concerning the 51%/49% ownership split between Knorr and Wragg
was entirely false and that had TDFI known the truth, Mantria
Financial’s applications would have been denied.

As to the question of whether the ownership-percentages of
owners of Mantria Financial on the TDFI license application form
in effect for the third application were also in effect at time
of Mantria Financial’s initial application in November 2007, the
following exchange took place between defense counsel and Scott:

       Q The ownership interest in entities that are being
       licensed and certified, is that the type of information
       that would be recorded anywhere else in your agency's
       records?



7
   This third application, submitted on 5/19/09, is sometimes
referred to on cross as the second application.
     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 9 of 17
                                                                         9


       A Should have been on the original application, sir, but
       since I don't have that.

       Q The original application, does the original application
       request information similar to this --

       A Yes, sir.

Accordingly, from Scott’s testimony, it is apparent that Mantria
Financial would have been disqualified as the mortgage lender if
the TDFI had known the truth at the time that the AK-16
application was filed. It is also apparent that the initial
application, apparently submitted on November 13, 2007,
contained a request for ownership information.

The only remaining issue as to the initial application is
whether the government has proved, beyond a reasonable doubt,
that the representations made on the initial application form
told the truth – that Mantria Corp. was the 100% owner of
Mantria Financial. McKelvy argues that the only logical
conclusion, after reviewing the claim in Mantria Financial press
release, Government Exhibit AK-14DX, includes a press release
from Mantria Corp., dated March 27, 2008, claiming that “Mantria
Financial is a minority-owned business, with 51% controlled by
Chief Operating Officer Amanda Knorr ….”

Neither Knorr nor any other government witness said that the
initial form contained accurate information on the ownership
issue. Instead, Knorr, on cross, seemed to say that she thought
she was the 51% owner of Mantria Financial.

As such, the government has failed to carry its burden of
establishing that, had the TDFI known the true facts, it still
would have issued the license to Mantria Financial as a mortgage
lender.

F. The government’s attempt to sidestep the defense arguments on
the first rationale are unavailing. At trial, when confronted
with McKelvy’s evidence and arguments on the first rationale, as
summarized above, the government advanced an approach which was
belied by the allegations in the indictment, the allegations in
the government’s central pre-trial memo on the limitations
issue, as well as by the language of the applicable statutes:
that McKelvy’s contentions were unimportant because having a
    Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 10 of 17
                                                                         10


state license is not an element of the statutory definition of a
financial institution under section 3293(2).

The only financial institution named by the government in the
indictment was Mantria Financial and its status as a financial
institution is specifically tied there to the license to finance
real estate mortgages in Tennessee:

     Mantria Financial was a financial institution and mortgage
     lending business which engaged in interstate commerce.
     Mantria Financial was licensed in Tennessee to finance real
     estate mortgages.

Id. at ¶ 5. Moreover, in its Response, Doc. No. 113, to
McKelvy’s Amended Limitations Motion, the government used
language which echoed the allegations in the indictment: “Wragg
created Mantria Financial, which was a bank [sic] financial
institution licensed to lend money under Tennessee law.” Id. at
8.

To summarize the pertinent statutes, 18 U.S.C. § 3293(2), which
extends the regular five-year statute of limitations to ten
years in wire fraud prosecutions where the government can prove
that a defendant willfully participated in an offense which
“affect[ed] a financial institution.” The term “financial
institution,” as defined in 18 U.S.C. § 20(10), includes “a
mortgage lending business (as defined in section 27).” Section
27, in turn, states, “In this title, the term ‘mortgage lending
business’ means an organization which finances or refinances any
debt secured by an interest in real estate, including private
mortgage companies …, and whose activities affect interstate or
foreign commerce.”

Accordingly, while the applicable statutes do not require a
“mortgage lending business” to be licensed under state law, they
do require that such a “business” “finances or refinances any
debt secured by an interest in real estate, including private
mortgage companies” – in other words, the statues require that a
“mortgage lending business” issues mortgages. After numerous
repetitions of the statutory requirements in McKelvy’s memos,
the government somehow forgets that it has to show beyond a
reasonable doubt, on the first rationale, that Mantria Financial
issues mortgages. It was Troy Wragg and Chris Flannery who
    Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 11 of 17
                                                                         11


decided that Mantria Financial should be created in Tennessee,
to serve buyers of Mantria’s properties there. As was made
clear by Scott’s testimony, to issue mortgages in the state of
Tennessee, a business has to apply to the TDFI, meeting the
requirements discussed above.

It is irrelevant whether Mantria Financial could have been
created in another state where there were no licensing
requirements; the facts remain that Mantria Financial decided to
locate in Tennessee and issued its purported mortgages there.
As such, on this point, it is now known that the “mortgages”
issued by Mantria Financial were fraudulently-obtained and, by
necessity, invalid. In effect, the government now argues that
invalid mortgages were still “mortgages,” for purposes of the
statutes mentioned above. On its face, such an argument is not
a defensible one.

G. Mantria and Mantria Financial were not adversely affected by
the fraud. McKelvy also argues that, while there were numerous
assertive representations by the government regarding the issue
of whether or not Mantria Financial had been “affected” by the
fraud, there was not even a scintilla of evidence to support any
of these allegations. Although government witnesses, on direct,
testified numerous times that Mantria was on the verge of
bankruptcy before McKelvy started raising funds for them; that
Mantria lost money on each sale of a lot in Tennessee; and that,
except for something less than $300,000 in lot sales, Mantria’s
only source for paying, among other things, the out-sized
payroll, was investor funds, the government’s apparent strategy
to pre-empt the defendant’s frequently-repeated position does
not take from McKelvy’s argument that these facts, alone, show
that Mantria – and by necessity Mantria Financial - was not
adversely affected by the fraud.

III. The government’s “second rationale” under section 3293(2).

As to the government’s second rationale for invoking section
3293(2), there are only three government witnesses who made
reference to their having had a financial relationship with a
federally insured bank 8: Dee Holl, Charles Carty, and Phil Wahl.

8
  McKelvy concedes, of course, that any FDIC-insured bank which
issued credit cards which were identified as being in force
    Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 12 of 17
                                                                         12


McKelvy argues that, as a matter of law, the government has not
proved, beyond a reasonable doubt, any of the requirements of
the case law as to whether a financial institution had been
adversely “affected” because it had suffered an actual loss or a
substantial new or increased risk of loss.

Of these three witnesses, only Holl testified about a federally
insured bank having any actual loss or a substantial new or
increased risk of loss. She stated that she had defaulted on
approximately $23,000 of credit card debt with an unspecified
lender. 9 But, as set out in our Amended Limitations Memo, Doc.
No. 105, under section 3293(2), the government’s evidence must
show the “affected” element of section 3293(2) was not too
remote from the fraud. See United States v. Pelullo, 964 F.2d
193, 215-16 (3d Cir. 2012).

Under section 3293(2), the government must produce sufficiently
detailed evidence to provide facts which withstand the statute
of limitations defense. See United States v. Carollo (“Carollo
II”), 2011 WL 5023241, *3 (S.D.N.Y. Oct. 20, 2011). Section
3293(2) “broadly applies to any act of wire fraud which affects
a financial institution,” provided the effect of the fraud is
“sufficiently direct,” see United States v. Heinz, 790 F.3d 365,
367 (2d Cir. 2015), cert. denied, 136 S.Ct. 801 (2016)
(citing United States v. Bouyea, 152 F.3d 192, 195 (2d Cir.
1998) (per curiam) (quotation marks omitted); cf. United States
v. Bogucki,316 F.Supp.3d 1177, 1189 (N.D.CA. 2018)(scholarly
opinion noting that, as to the “directness of harm” issue, the
court in United States v. Ohle, 678 F.Supp.2d 215, 228–29
(S.D.N.Y. 2010), ruled that the losses were “a direct and
foreseeable result of the [defendant's] conspiracy.”).

Here, even though the jury could have reasonably concluded that
the government proved that one of the reasons Holl experienced a


during the period when the defendant marketed the various
Mantria investments at issue in this case would qualify as a
“financial institution” under section 3293(2).
9
  Neither co-counsel’s notes reflect the identity of the lender
as to which Holl said that she defaulted approximately $23,000.
If the transcript shows, in fact, that no FDIC-insured lender
was referred by her, that would be a failure of proof.
     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 13 of 17
                                                                          13


$23,000 loss on her credit card(s) was Mantria’s not paying her
the promised returns on her investments, this loss, as a matter
of law, cannot be said to have been a “direct and foreseeable
result,” cf. Ohle, 678 F.Supp.2d at 229, of the fraud because
Holl testified that the reason for the default was that she had
lost her job for two years and was not able to keep up with the
payments on the credit card. 10 McKelvy argues that, no matter
how Holl’s testimony is construed, the witness did not provide
any evidence to suggest that job loss for two years came as a
result of her investments in Mantria. Accordingly, there was no
evidence of their having been a direct effect of the fraud on
any FDIC-insured bank. 11

Similarly, as to Carty and Wahl, the government has not provided
a detailed explanation that any risk of loss was “new or
increased” or that it was “substantial.” Court’s Instructions
at 75; see United States v. Serpico, 320 F.3d 691, 694-95 (7th
Cir. 2003); United States v. Ghavami, 2012 WL 2878126, *5
(S.D.N.Y. 2012), citing United States v. Mullins, 613 F.3d 1273,
1278 (10th Cir. 2010); United States v. Rubin/Chambers, Dunhill
Ins. Services (CDR), 831 F.Supp.2d 779, 783-84 (S.D.N.Y. 2011).
Neither Carty nor Wahl testified that he had defaulted or was at
risk of defaulting on any of his loans from or credit cards with
federally-insured banks. Carty testified that he invested in
Mantria $25,000 taken from a homeowner’s line of equity
(“HELOC”) at the federally-insured Minnequa Works National
Credit Union; but it appears that, while he had been making
payments on the $25,000 withdrawal, he did not testify to a
default or a risk of default. Likewise, although the government
provided counsel with photocopies of five of the witness’s
current credit cards with federally-insured banks, Wahl did not

10
   This statement is taken from co-counsel Batty’s notes. The
transcript, of course, may show that Holl’s testimony was more
nuanced. While Holl also testified that McKelvy urged Holl and
other potential investors to open credit cards in business names
and although Brook Fain was listed several times as a potential
government witness he was, in fact, not called.
11
   Although there is no doubt that the impact of the fraud on
the individual investors was severe, the question of any impact
on a specific FDIC-insured bank is a different matter, of
course.
    Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 14 of 17
                                                                          14


mention anything about a default or risk of default on any of
the credit cards he used in 2008-09 for cash advances.

It follows from this that there could not have been, as a matter
of law, any risk of loss to a federally insured bank, other than
the same risk which is a part of every issuance of every HELOC
and every credit card. Up to now, the government’s apparent
position has been that, anytime any investor used funds from a
federally-insured bank to invest in Mantria, there was
automatically a substantial new or increased risk of loss to
that bank. Any such construction of section 3293(2) would, in
effect, mean that the “affected” requirement of the statute was
meaningless.

Moreover, there is no way of knowing whether there was a
substantial, as opposed to de minimis, risk of loss, because the
government made no effort whatsoever to explain Carty’s or
Wahl’s circumstances concerning any such risk, as McKelvy argued
in Doc. No. 105 at 52-55, Doc. No. 121 at 38-41.

Accordingly, the government’s second rationale for invoking
section 3293(2) is likewise without substance.

IV. The government’s position on the limitations statute as to
the securities fraud counts, Counts 9 and 10.

On Counts 9 and 10, the statute of limitations is six years.             18
U.S.C. § 3301; Court’s Final Instructions, at 78.

As will be demonstrated in his Memorandum in Support of New
Trial Motion, Flannery’s testimony that McKelvy owed a duty of
disclosure to the investors of the fact and amount of his
commissions was false. As such, the allegations in the
indictment’s overt acts, including overt acts nos. 52, 53, and
54, the three overt acts concerning McKelvy’s receipt of wire
transfers of “undisclosed fees” which occurred within six years
of the date of the indictment – were not a part of a securities
fraud scheme because, contrary to Flannery’s testimony, McKelvy
did not have a duty to disclose such commissions to the
investors. Other than these three overt acts, the only other
overt act charged which comes fewer than six years before the
indictment date of September 2, 2015, is overt act no. 55, the
form sent to investors by Wragg and/or Knorr on or about
     Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 15 of 17
                                                                          15


November 20, 2009; there was no evidence, however, of any
involvement by McKelvy in the creation or distribution of this
form.

V. The government has offered no evidence from which the jury
could infer that there was an “overall” conspiracy, wire fraud
scheme, and/or securities fraud scheme involving McKelvy and
Knorr. As McKelvy argued in his Motion to Dismiss for Failure to
State an Offense, and supporting Memo, Doc. No. 111, where there
are demonstrably “two layers” of the fraud, the government has
to allege and prove an “overall” conspiracy or an “overall”
fraud scheme. United States v. Dobson, 419 F.3d 231, 237 (3d
Cir. 2005). This Court properly instructed the jury, on
the Dobson “overall” fraud scheme issue, as a part of three
instructions – page 41, 53, and 67.

At trial, there was substantial documentary evidence, in the
form of scores of emails and other supporting documents, that
Wragg repeatedly lied to McKelvy and others the business
successes of Mantria. Wragg told McKelvy of the multiple sales
of its land by Mantria in Tennessee, of the supposedly
independent appraisals showing that the land was worth millions
of dollars, and of Mantria’s repeated successes in obtaining
letters of intent, worth millions of dollars, for green energy
products. The documentary evidence is clear - Wragg was
defrauding McKelvy, just as Wragg was defrauding the investors.

The government, however, has offered not a shred of evidence
that McKelvy was involved in an “overall” conspiracy or
“overall” scheme as those terms are used in Dobson. 12

VI. Conclusion. Accordingly, McKelvy argues that, as a matter
of law, judgements of acquittal should be granted on Counts 1-8
for violations of the statute of limitations. In addition,
McKelvy argues that judgements of acquittal should be granted on

12
  As discussed in McKelvy’s new trial motion, attorneys’
arguments are not evidence. The government’s claim in its
closings that Wragg and McKelvy jointly created the numerous
emails, daily sales reports, and appraisals – all providing
fraudulent information to McKelvy about Mantria’s supposed
business successes – as a means of concocting a “paper trail”
for “plausible deniability,” was mere rhetoric, lacking even the
pretense of a factual foundation.
    Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 16 of 17
                                                                         16


Counts 1-9 and on the fraud allegations in Count 10, for a total
lack of evidence of McKelvy’s participation in an “overall”
scheme.

                                  Respectfully submitted,


                                  /s/ Walter S. Batty, Jr.
                                  Walter S. Batty, Jr., Esq.
                                  101 Columbia Ave.
                                  Swarthmore, PA 19081
                                  (610) 544-6791
                                  PA Bar No. 02530
                                  tbatty4@verizon.net

                                  /s/ William J. Murray, Jr.
                                  William J. Murray, Jr., Esq.
                                  Law Offices of
                                  William J. Murray, Jr.
                                  P.O. Box 22615
                                  Philadelphia, PA 19110
                                  (267) 670-1818
                                  PA Bar No.73917
                                  williamjmurrayjr.esq@gmail.com

Dated: October 26, 2018
    Case 2:15-cr-00398-JHS Document 228-1 Filed 10/26/18 Page 17 of 17
                                                                         17


                       CERTIFICATE OF SERVICE

     I hereby certify that I have served by electronic mail a

true and correct copy of the foregoing Defendant’s Motion for

Judgement of Acquittal and supporting Memorandum, upon Assistant

U.S. Attorneys Robert J. Livermore and Sarah Wolfe:


                                  Robert J. Livermore, Esq.
                                  U.S. Attorney's Office
                                  615 Chestnut Street
                                  Philadelphia, Pa 19106
                                  215-861-8505
                                  Fax: 215-861-8497
                                  Email:
                                  robert.j.livermore@usdoj.gov

                                  Sarah Wolfe, Esq.
                                  U.S. Attorney's Office
                                  615 Chestnut Street
                                  Philadelphia, Pa 19106
                                  215-861-8505
                                  Fax: 215-861-8497
                                  Email:
                                  SWolfe@usa.doj.gov

                                  /s/ Walter S. Batty, Jr.
                                  Walter S. Batty, Jr.


Dated: October 26, 2018
